Citation Nr: 1145586	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-25 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active military service from May 1987 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a statement received in December 2010 the Veteran indicated that he longer desired a Board hearing on this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a low back disability related to service.  In particular, and as related in a January 2008 statement, the Veteran asserts that he hurt his back in the midst of combat during Operation Desert Storm.  He also essentially contends that he has a back disability as a result of riding and working on M1A1 tanks for four years during service while training and serving as an armor crew member.  An April 1988 service treatment record indicated that the Veteran was to seek follow-up for back pain.

A November 1999 private lumbar spine MRI revealed degenerative disk disease of the lumbar spine.

Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination that addresses the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify any additional pertinent treatment records that have not been previously identified and obtained or submitted.  If any additional pertinent treatment records are identified, the AOJ should attempt to obtain those records and associate them with the claims file. 

2.  The Veteran should be scheduled for a VA spine examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a current low back disability that is related to his military service.  The rationale for any opinion expressed should be set forth.

3.  The AOJ should then readjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J.  ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


